Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 11/13/2020 have been entered and fully considered.  Claims 1 and 5 are amended, claims 2, 6 and 9 are canceled, and claims 1, 3-5, 7 and 8 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1 and 9 have been fully considered and are persuasive, therefore claim rejection under 35 U.S.C. 112 (b) has been withdrawn.
Applicant's arguments with respect to claims 1, 3-5, 7 and 8 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Drawings
Replacement drawing received on 11/13/2020 has been fully considered, the "prior art" label has been added to Figure 1.  Therefore, objection to drawings has been withdrawn.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
Claim 1 recites "within the coverage area" on line 2, "has the same gate IP address" on line 21, and "has the same gate MAC address" on line 22.  Examiner will interpret the limitation .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Indiresan et al. (US 2019/0319871 A1), hereinafter Indiresan, in view of Chan (US 2008/0025208 A1), further in view of Young et al. (US 2016/0212012 A1), hereinafter Young. 

Regarding claim 1, Indiresan teaches a wireless access system allowing wireless roaming of a user terminal within the coverage area of the wireless access network (Figure 1), the wireless access system comprising: 
a plurality of wireless routing devices (Figure 1; plurality of network devices 112 and 114), capable of wireless roaming (Paragraph 0016; all FE devices may share a common anycast gateway IP and MAC address.  With this, from the client device's perspective, there has been no mobility.  Thus arranged in continuous geographic areas in order for mobility handover), 5arranged in continuous geographic areas, respectively (Figure 1; plurality of network devices 112 and 114 located in continuous geographic areas.  Paragraph 0016; all FE devices may share a common anycast gateway IP and MAC address.  With this, from the client device's perspective, there has been no mobility.  Thus arranged in continuous geographic areas in order for mobility handover), wherein each of the plurality of wireless routing devices comprise (Figure 2): 
a virtual access network constructed by using a local area network of the wireless routing device (Paragraphs 0004, 0015 and 0017; Client devices may comprise overlay devices and may be in different Virtual Routing and Forwarding groups (VRFs) (i.e., subnets) based on function and segmentation requirements. They may be connected to an FE device over a Switched/Bridged Virtual Interface (SVI/BVI)), the virtual access network being accessed by a user terminal within a network coverage of the wireless routing device (Paragraphs 0004, 0015 and 0017; Client devices in the overlay may connect to the FE devices (VXLAN tunnel endpoints (VTEPs) in VxLAN or Ingress Tunnel Routers (ITRs)/Egress Tunnel Routers (ETRs) in LISP) that may encapsulate data packets at an ingress Fabric Edge in an outer IP header for transport over the underlay IP network to the egress FE device where they are decapsulated and forwarded to a final destination);
10a forwarding unit, connected to the virtual access network, and configured to forward external data received by the virtual access network to an external network (Paragraphs 0033; the first network device may forward the encapsulated request packet to second network device associated with the first client device); 
a configuration unit, connected to the virtual access network, and configured to configure various access parameters of the virtual access network 15constructed in the virtual access network (Figure 3 and Paragraph 0016; all FE devices may share a common anycast gateway IP and MAC address); 
a configuration server (Figure 1; DHCP server), connected to each of the wireless routing devices (Figure 1; connected to various devices such as border device 116, first network device 112 and second network device 114), so as to control the configuration units to configure all of the plurality of wireless routing devices with uniform access parameters (Figure 3 and Paragraphs 0016, 0024 and 0026; (Paragraph 0016; all FE devices may share a common anycast gateway IP and MAC address.  With this, from the client device's perspective, there has ;  
20wherein the virtual access network works in a three-layer network mode (Paragraphs 0015, 0016 and 0024; layer-3 communication mode); 
the access parameters comprise a gateway IP address and a gateway MAC address of the virtual access network (Paragraphs 0016, 0024 and 0026; in a stretched Layer-3 network, the same subnet may be present at multiple (or all) FEs. This may be useful because the IP subnet may no longer be associated with a physical location, and it may enable mobility of client devices without having to obtain a new IP address. In order to facilitate this mobility seamlessly without repeating ARP at the new location, all FE devices may share a common anycast gateway IP and MAC address); 
25each of the virtual access networks has the same gate IP address (Paragraphs 0016, 0024 and 0026; all FE devices may share a common anycast gateway IP and MAC address); and 
each of the virtual access networks has the same gate MAC address (Paragraphs 0016, 0024 and 0026; all FE devices may share a common anycast gateway IP and MAC address); all the gateway addresses of the user terminals points to an address of the virtual access network (Paragraphs 0015-0017, 0024 and 0026; all addresses points toward the same IP address and MAC address of virtual FEs).
Indiresan may not specifically teach there are overlapping network coverage areas among adjacent two or more wireless routing device; a configuration server configured to issue a configuration scheme to each configuration unit; and lan port of access network.  In an analogous art, Chan teaches there are overlapping network coverage areas among adjacent two or more wireless routing device (Figure 3 and Paragraphs 0092 and 0094; there is shown a small overlap (i.e., some territorial signal coverage overlap) between the two ESSs 150 illustrated, although the ESSs may be mutually independent as to signal coverage); and a configuration server configured to issue a configuration scheme to each configuration unit (Paragraph 0004; assignment of IP parameters occurs when the DHCP-configured client computer boots up or regains connectivity to a network.  Paragraphs 0005 and 0032; the DHCP server ensures that all IP addresses are unique, i.e., no IP address is assigned to a second client while the first client's assignment is valid); and lan port of access network (Paragraphs 0006, 0094 and 0105; lan port of access network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Indiresan and Chan because there exists a need to accommodate any suitable such implementation to an urban built-up environment (Chan, Paragraph 0021).
The combination of Indiresan and Chan may not specifically teach network status information of the lan port is limited to a downlink range of the virtual access network.  In an analogous art, Young teaches network status information of the lan port is limited to a downlink range of the virtual access network (Figure 24 and Paragraph 0128; the service hub 1350 also implements a load balancer 1352. The load balancer 1352 may receive incoming traffic and direct it to the virtual service container 1354, 1356 that is configured to and/or has capacity to perform the requested virtual network function or services. In the example embodiment, the virtual service container 1354 comprises two ports, a LAN port 1358 and a WAN port 1360. The virtual service container 1354 may execute various service modules 1359, 1361 for performing virtual network functions. The virtual service container 1356 may comprise ports 1362, 1364, 1366 and 1368 and may execute various service modules for performing virtual network functions).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Indiresan, Chan and Young because it would improve processing capacity and application availability to provide network functions to the user (Young, Paragraph 0003).

a method for configuring a wireless access system allowing the wireless roaming of a device within the coverage area of the wireless access system (Figure 1), wherein 
a wireless access system is provided (Figure 1), the wireless access system comprises: 
a plurality of wireless routing devices (Figure 1; plurality of network devices 112 and 114), capable of wireless roaming (Paragraph 0016; all FE devices may share a common anycast gateway IP and MAC address.  With this, from the client device's perspective, there has been no mobility.  Thus arranged in continuous geographic areas in order for mobility handover), arranged in 15continuous geographic areas, respectively (Figure 1; plurality of network devices 112 and 114 located in continuous geographic areas.  Paragraph 0016; all FE devices may share a common anycast gateway IP and MAC address.  With this, from the client device's perspective, there has been no mobility.  Thus arranged in continuous geographic areas in order for mobility handover), and a configuration server (Figure 1 DHCP server): 
a virtual access network is configured in each of the plurality of wireless routing devices (Paragraphs 0004, 0015 and 0017; Client devices may comprise overlay devices and may be in different Virtual Routing and Forwarding groups (VRFs) (i.e., subnets) based on function and segmentation requirements. They may be connected to an FE device over a Switched/Bridged Virtual Interface (SVI/BVI)), the virtual access network is constructed by using a local area network of the wireless routing device, the virtual access network is accessed by a user terminal within a network coverage of the wireless routing device (Paragraphs 0004, 0015 and 0017; Client devices in the overlay may connect to the FE devices (VXLAN tunnel endpoints (VTEPs) in VxLAN or Ingress Tunnel Routers (ITRs)/Egress Tunnel Routers (ETRs) in LISP) that may encapsulate data packets at an ingress Fabric Edge in an outer IP header for transport over the underlay IP network to the egress FE device where they are decapsulated and forwarded to a final destination);  
20a forwarding unit is provided in each of the plurality of wireless routing devices, and is configured to forward external data received by the virtual access network to an external network (Paragraphs 0033; the first network device may forward the encapsulated request packet to second network device associated with the first client device); 
the user terminal initially accesses each of the plurality of wireless routing devices in the wireless access system (Figure 1; UE may access FEs in the network);  
25wherein the configuration method comprises:  
configuring, by each of the configuration units, the corresponding virtual access network according to the configuration scheme so as to configure all of the virtual access networks with uniform access parameters (Figure 3 and Paragraphs 0016, 0024 and 0026; (Paragraph 0016; all FE devices may share a common anycast gateway IP and MAC address.  With this, from the client device's perspective, there has been no mobility.  Thus arranged in continuous geographic areas in order for mobility handover); the access parameters comprise a gateway IP address and a gateway MAC address of the virtual access network; 
in Step S3, 25each of the virtual access networks has the same gate IP address; and 
each of the virtual access networks has the same gate MAC address (Paragraphs 0016, 0024 and 0026; in a stretched Layer-3 network, the same subnet may be present at multiple (or all) FEs. This may be useful because the IP subnet may no longer be associated with a physical location, and it may enable mobility of client devices without having to obtain a new IP address. In order to facilitate this mobility seamlessly without repeating ARP at the new location, all FE devices may share a common anycast gateway IP and MAC address); and
all the gateway addresses of the user terminals points to an address of the virtual access network (Paragraphs 0015-0017, 0024 and 0026; all addresses points toward the same IP address and MAC address of virtual FEs).
Indiresan may not specifically teach there are overlapping network coverage areas among adjacent two or more wireless routing device; Step S1, pre-setting a configuration scheme in the configuration server, the configuration scheme comprising configuration information for configuring the access parameters of each of the virtual access networks; Step S2, issuing, by the configuration server, the configuration scheme to 5each of the plurality of wireless routing devices; and Step S3, providing a configuration unit in each of the plurality of wireless routing devices; and lan port of access network.  In an analogous art, Chan teaches there are overlapping network coverage areas among adjacent two or more wireless routing device (Figure 3 and Paragraphs 0092 and 0094; there is shown a small overlap (i.e., some territorial signal coverage overlap) between the two ESSs 150 illustrated, although the ESSs may be mutually independent as to signal coverage); and Step S1, pre-setting a configuration scheme in the configuration server (Paragraphs 0005 and 0032; IP address pool management), the configuration scheme comprising configuration information for configuring the access parameters of each of the virtual access networks; Step S2, issuing, by the configuration server, the configuration scheme to 5each of the plurality of wireless routing devices (Paragraph 0004; assignment of IP parameters occurs when the DHCP-configured client computer boots up or regains connectivity to a network.  Paragraphs 0005 and 0032; the DHCP server ensures that all IP addresses are unique, i.e., no IP address is assigned to a second client while the first client's assignment is valid); and Step S3, providing a configuration unit in each of the plurality of wireless routing devices (Paragraph 0004; assignment of IP parameters occurs when the DHCP-configured client computer boots up or regains connectivity to a network.  Paragraphs 0005 and 0032; the DHCP server ensures that all IP addresses are unique, i.e., no IP address is assigned to a second client while the first client's assignment is valid); and lan port of access network (Paragraphs 0006, 0094 and 0105; lan port of access network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Indiresan and Chan because there exists a need to accommodate any suitable such implementation to an urban built-up environment (Chan, Paragraph 0021).
network status information of the lan port is limited to a downlink range of the virtual access network.  In an analogous art, Young teaches network status information of the lan port is limited to a downlink range of the virtual access network (Figure 24 and Paragraph 0128; the service hub 1350 also implements a load balancer 1352. The load balancer 1352 may receive incoming traffic and direct it to the virtual service container 1354, 1356 that is configured to and/or has capacity to perform the requested virtual network function or services. In the example embodiment, the virtual service container 1354 comprises two ports, a LAN port 1358 and a WAN port 1360. The virtual service container 1354 may execute various service modules 1359, 1361 for performing virtual network functions. The virtual service container 1356 may comprise ports 1362, 1364, 1366 and 1368 and may execute various service modules for performing virtual network functions).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Indiresan, Chan and Young because it would improve processing capacity and application availability to provide network functions to the user (Young, Paragraph 0003).

Regarding claims 3 and 7, the combination of Indiresan/Chan/Young teaches all of the limitations of claims 1 and 5, as described above.  
Indiresan may not specifically teach wherein the access parameters further comprise a network address range of the virtual access network; wherein a Dynamic Host Configuration Protocol (DHCP) address pool is pre-configured on the configuration server, a network address range is assigned to 5each of the virtual access networks in the DHCP address pool, and the network address ranges of the virtual access networks do not conflict with each other; and each of the configuration units configures the network address range of the corresponding virtual access network according to the configuration scheme issued.  In an analogous art, Chan teaches wherein the access parameters further comprise a network address range of the virtual access network (Paragraphs 0005 and 0032; IP address pool management); wherein a Dynamic Host Configuration Protocol (DHCP) address pool is pre-configured on the configuration server (Paragraph 0005; IP address pool management is done by the server), a network address range is assigned to 5each of the virtual access networks in the DHCP address pool (Paragraphs 0005 and 0032; IP address pool management is done by the server for each device), and the network address ranges of the virtual access networks do not conflict with each other (Paragraphs 0005 and 0032; the DHCP server ensures that all IP addresses are unique, i.e., no IP address is assigned to a second client while the first client's assignment is valid); and each of the configuration units configures the network address range of the corresponding virtual access network according to the configuration scheme issued (Paragraph 0004; assignment of IP parameters occurs when the DHCP-configured client computer boots up or regains connectivity to a network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Indiresan and Chan because there exists a need to accommodate any suitable such implementation to an urban built-up environment (Chan, Paragraph 0021).

Regarding claims 4 and 8, the combination of Indiresan/Chan/Young teaches all of the limitations of claims 1 and 5, as described above.  
Indiresan may not specifically teach wherein device access ranges of adjacent virtual access networks have an overlapping portion.  In an analogous art, Chan teaches wherein device access ranges of adjacent virtual access networks have an overlapping portion (Figure 3 and Paragraph 0092; there is shown a small overlap (i.e., some territorial signal coverage overlap) between the two ESSs 150 illustrated.  The Figure shows that BSS CCSs may well overlap with a neighbouring ESS 150).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/J.G./           Examiner, Art Unit 2647        

/YUWEN PAN/            Supervisory Patent Examiner, Art Unit 2649